Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Benjamin Urcia on 12/21/2021.

The application has been amended as follows: 
1. A reciprocating blade apparatus comprising: a pair of reciprocating blades stacked on one another in a thickness direction; and a transmission case including a power train configured to reciprocate the pair of reciprocating blades, the power train including: a pair of eccentric cams; and a pair of reciprocating members each including  a fitting hole[[s]] in which the eccentric cams are fitted, respectively, wherein the pair of reciprocating members is guided to be able to move along an axis line which is parallel to a moving direction of the pair of reciprocating blades and runs through a rotation axis of the eccentric cams; wherein:
each of the pair of reciprocating members includes a pair of guide holes formed one on each side of a fitting hole; and the transmission case includes a pair of guide members, each engaged with a respective guide holes.


2. (Cancelled) 

3. The reciprocating blade apparatus according to claim [[2]] 1, wherein the guide members are spaced a same distance from the rotation axis on the axis line.

4. The reciprocating blade apparatus according claim 1, wherein top ends of the reciprocating members include convex portions removably engaged with concave portions formed in the reciprocating blades.

5. A handheld working machine including a reciprocating blade apparatus, the reciprocating blade apparatus including: a pair of reciprocating blades stacked on one another in a thickness direction; and a transmission case including a power train configured to reciprocate the pair of reciprocating blades, the power train including: a pair of eccentric cams; and a pair of reciprocating members each including a fitting hole[[s]] in which the eccentric cams are fitted, respectively, wherein the pair of reciprocating members is guided to be able to move along an axis line which is parallel to a moving direction of the pair of reciprocating blades and runs through a rotation axis of the eccentric cams, the handheld working machine comprising: an operating rod having a top end to which the transmission case is mounted; a drive shaft provided in the operating rod and configured to transmit power to the power train; and a drive unit ; wherein:
each of the pair of reciprocating members includes a pair of guide holes formed one on each side of a fitting hole; and the transmission case includes a pair of guide members, each engaged with a respective guide holes.

6. (cancelled)

7. The handheld working machine according to claim [[6]] 5 , wherein the guide members are spaced a same distance from the rotation axis on the axis line.

8. The handheld working machine according to claim 5, wherein top ends of the reciprocating members include convex portions removably engaged with concave portions formed in the reciprocating blades.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest art of record includes Hall (US 2,630,628). Hall discloses reciprocating blades in a hedge trimmer arrangement, as is commonly known, and including eccentric camming mechanism (as at 27, 28, 29) and moving in a respective fitting hole (as 32 figure 3). What is lacking in Hall, and is not obvious to add, would be the guide holes on each side of each fitting hole. As seen in the figures, there is no need for such a guide hole, and those known are not present in the location of the fitting hole, as it is required for a different mechanism, and moving the location of the guide holes to the claimed location would not have had the requisite degree of reason or rationale to be anything but hindsight based on the known art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M MICHALSKI whose telephone number is (571)272-6752. The examiner can normally be reached Typically M-F 6a-3:30p East Coast Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M MICHALSKI/Primary Examiner, Art Unit 3724